Citation Nr: 0517499	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-05 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
hips. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
back. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
left knee.

6.  Entitlement to an effective date earlier than January 15, 
2002, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

10.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to November 1, 2002, and 50 percent disabling on and 
after that date.

11.  Entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.

12.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

13.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

14.  Entitlement to SMC based on the need for regular aid and 
attendance (A&A)

15.  Entitlement to SMC at the housebound rate for the period 
beginning November 1, 2002.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to September 
1966, May 1972 to July 1974, and December 1976 to June 1986.  
The veteran also had additional, prior, unverified active 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that by rating decision dated in January 
2005, the RO granted service connection for peripheral 
neuropathy of the left upper extremity.  The United States 
Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, 
the only issues for the Board's consideration are those 
listed on the title page of this decision.

The Board also notes that, by a January 2002 statement, the 
veteran raised the issue of entitlement to an effective date 
earlier than June 5, 1996, for the award of service 
connection for PTSD.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for diabetic 
retinopathy and entitlement to an initial compensable rating 
for erectile dysfunction are addressed in this decision.  The 
remaining issues are addressed in the remand that follows the 
order section of this decision. 




FINDINGS OF FACT

1.  The veteran does not currently have diabetic retinopathy.

2.  The veteran's service-connected erectile dysfunction has 
never been manifested by penile deformity or complete 
erectile dysfunction. 


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred or aggravated 
during active service, nor is it proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 
7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

With respect to the issue of entitlement to service 
connection for diabetic retinopathy, the veteran was provided 
the notice required under the VCAA and the implementing 
regulations, prior to the initial adjudication of his claim, 
by letter dated in June 2002.  He was given ample time to 
respond.  

Moreover, all pertinent, available evidence has been 
obtained, and the veteran has been afforded an appropriate VA 
examination.  (As discussed in more detail below, the Board 
notes that there may be outstanding service medical records 
in this case; however, the fact remains that there is no 
evidence of current disability in this case.  All outstanding 
post service treatment records have been obtained.  The 
veteran has not identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.)  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

With regard to the veteran's claim for a higher initial 
rating for erectile dysfunction, the Board notes that VA's 
General Counsel has held that the notification requirements 
of the VCAA and the regulations implementing it are not 
applicable to initial evaluation issues.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board is bound by this opinion.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

However, the Board notes that the record reflects that by a 
statement of the case issued in June 2003, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence necessary to substantiate his claim, the 
information that he must provide to enable the RO to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Moreover, the pertinent medical records have been 
obtained, and the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

Accordingly, the Board will address the merits of these 
claims. 

Service Connection for Diabetic Retinopathy

The veteran contends that the RO erred by failing to grant 
service connection for diabetic retinopathy.

Service medical records of record, including a February 1986 
separation examination report, are negative for any complaint 
or finding related to diabetic retinopathy.

By rating decision dated in December 2001, the RO granted 
service connection for diabetes mellitus.

In 2002, the veteran submitted a claim for service connection 
for disability of the eyes, as secondary to service-connected 
diabetes mellitus.

A November 2002 VA examination report notes the veteran's 
history of diabetes and hypertension.  The veteran complained 
of occasional blurriness of vision.  Upon examination, visual 
acuity uncorrected at distance was 20/20 bilaterally.  Visual 
acuity uncorrected at near was 20/40 in the right eye and 
20/30 in the left eye.  The visual acuity best corrected at 
near was 20/20 bilaterally.  The refractive findings were 
plain in both eyes.  The confrontational visual field, 
external exam and ocular motility were within normal limits.  
No papillary defects were noted.  Macular vessels and 
periphery were within normal limits bilaterally.  Examination 
of the anterior segment was within normal limits.  The 
diagnosis was presbyopia.  The examiner noted that the 
veteran had no background diabetic retinopathy.

VA treatment records dated from 2002 to 2003 are negative for 
any complaint or finding related to diabetic retinopathy.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under  38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for diabetic retinopathy.  Available service medical records 
do not show that diabetic retinopathy was found during the 
veteran's military service.  Moreover, there is no post-
service medical evidence of diabetic retinopathy and no 
evidence of this disorder was found on the VA examination in 
November 2002.  

The Board notes that to the extent that there may be any 
outstanding service medical records, the veteran's report of 
the veteran's separation examination in February 1986 is 
negative for diabetic retinopathy.  Moreover, the fact 
remains that there is no evidence of current disability in 
this case.  The veteran has not alleged that diabetic 
retinopathy was incurred during his military service; rather, 
he maintains that it was caused by his service-connected 
diabetes mellitus.  However, all outstanding post service 
treatment records have been obtained, and these records, 
along with a 2002 VA examination report, are negative for the 
presence of diabetic retinopathy.

Accordingly, service connection is not in order for diabetic 
retinopathy.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.

Rating for Erectile Dysfunction

The veteran contends that his service-connected erectile 
dysfunction is worse than currently rated.

In April 2002, the veteran submitted a claim for service 
connection for erectile dysfunction.

A November 2002 VA diabetes mellitus examination report notes 
the veteran's complaints of erectile dysfunction.  The 
veteran reported that he had been able to achieve partial 
erections, but had not been able to have sex for the past 
three years.  Then, he began taking Viagra.  Since that time, 
he has been able to have sex without any problems.  Upon 
examination, both testes were normal and the penis was normal 
in size.  The diagnoses included erectile dysfunction, 
secondary to hypertension medication.

By rating decision dated in January 2003, the RO granted 
service connection for erectile dysfunction, as secondary to 
service-connected hypertension.  A noncompensable evaluation 
was assigned, effective January 15, 2002.  The veteran 
appealed the rating assigned.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has evaluated the veteran's service-connected erectile 
dysfunction as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Pursuant to Diagnostic Code 7522, 
penis deformity with loss of erectile power is evaluated as 
20 percent disabling.  The 20 percent rating is the only 
rating assignable under that diagnostic code.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

While the veteran has complained of erectile dysfunction, the 
medical evidence of record shows that, with the help of 
Viagra, the veteran has been able to achieve and maintain an 
erection.  Furthermore, there is no medical evidence of 
penile deformity at any point since the January 15, 2002, 
effective date of the grant of service connection.  The 
November 2002 VA examiner attributed the veteran's erectile 
dysfunction to his hypertension medication, not to any penile 
deformity.  In the absence of medical evidence of penile 
deformity, there simply is no basis for assignment of the 
only compensable rating  (20 percent) under Diagnostic Code 
7522.  The Board also points out that, as there is no other 
diagnostic code that provides for a compensable rating for 
loss of erectile power, evaluation under any other diagnostic 
code would not result in a compensable rating.  See 38 C.F.R. 
§ 4.115b.

Under these circumstances, the noncompensable rating assigned 
is appropriate.  

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has also considered whether the veteran is 
entitled to a higher rating for any portion of the initial 
evaluation period.  However, at no time since the effective 
date of the grant of service connection does the evidence 
show entitlement to a compensable rating.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.


REMAND

The VCAA and the regulations implementing it are applicable 
to the remaining issues on appeal.

With respect to the issues of entitlement to an earlier 
effective date for the award of a TDIU, entitlement to an 
increased rating for PTSD, entitlement to an increased rating 
for diabetes mellitus, entitlement to an increased rating for 
hypertension, entitlement to SMC for loss of use of a 
creative organ, entitlement to SMC based on the need for A&A, 
and entitlement to SMC at the housebound rate for the period 
beginning November 1, 2002, the Board notes that there is 
nothing in the record that satisfies the notification 
requirements of the VCAA and the implementing regulations.  

In addition, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his remaining claims.

With respect to the claims to reopen previously denied claims 
for service connection for disabilities of the hips, back and 
left knee, the Board notes that it is not clear that all of 
the veteran's periods of active duty have been verified.  In 
addition, while some of the veteran's service medical records 
have been associated with the claims files, it appears that 
these records might be incomplete.  All periods of active 
service should be verified for the record, and the RO should 
arrange for an exhaustive search for all the veteran's 
service medical records.

With respect to the claims for higher initial ratings for 
peripheral neuropathy of the right lower extremity, left 
lower extremity and right upper extremity and an increased 
rating for diabetes mellitus, the Board notes that although 
the veteran underwent VA examinations in November 2002 and 
December 2004, the reports of these examinations are not 
adequate for purposes of rating his service-connected 
neurological disabilities and his service-connected diabetes 
mellitus.  The reports simply do not address the presence or 
absence of those symptoms that are part of the criteria for 
increased ratings for these disabilities.  The Court has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Furthermore, the veteran notes that the veteran has not 
undergone a VA examination to determine his ability to leave 
his home and to care for his basic needs without assistance.  
For this reason, additional VA examination is necessary.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  With respect to the issues of 
entitlement to an earlier effective date 
for the award of a TDIU, entitlement to 
an increased rating for PTSD, entitlement 
to an increased rating for diabetes 
mellitus, entitlement to an increased 
rating for hypertension, entitlement to 
SMC for loss of use of a creative organ, 
entitlement to SMC based on the need for 
A&A, and entitlement to SMC at the 
housebound rate for the period beginning 
November 1, 2002, the RO or the AMC 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  The RO or the AMC should contact the 
service department and request 
verification of all periods of the 
veteran's service, including all periods 
of active duty.  

4.  The RO or the AMC should also arrange 
for an exhaustive search for all service 
medical records during the veteran's 
service.  The efforts to obtain such 
records should be documented. 

5.  When all indicated record development 
has been completed, the RO or the AMC 
should arrange for the veteran to undergo 
a VA neurological examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected peripheral neuropathy of the 
right lower extremity, left lower 
extremity and right upper extremity.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies should be 
performed.

The neurological examiner should respond 
to each of the following.  In reporting 
the findings, the examiner should attempt 
to dissociate those manifestations 
attributable to any co-existing but 
nonservice connected disabilities.

(1) Describe any and all neurological 
manifestations specifically attributable 
to the service-connected peripheral 
neuropathy of the right lower extremity, 
left lower extremity and right upper 
extremity.  Note whether any nerve 
involvement results in complete paralysis 
or incomplete paralysis.  

For the lower extremities, complete 
paralysis means foot drop and slight 
droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension of 
proximal phalanges of toes lost, 
abduction of foot lost, adduction 
weakened, anesthesia covers entire dorsum 
of foot and toes.  

For the right upper extremity, complete 
paralysis means the hand inclined to the 
ulnar side, the index and middle fingers 
more extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand; pronation incomplete and defective; 
absence of flexion of index finger and 
feeble flexion of middle finger; an 
inability to make a fist; the index and 
middle fingers remain extended; an 
inability to flex the distal phalanx of 
thumb; defective opposition and abduction 
of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain 
with trophic disturbances; or griffin 
claw deformity, due to flexor contraction 
of ring and little fingers, atrophy very 
marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of 
extension of ring and little fingers 
cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist 
weakened.

If incomplete paralysis is found, the 
examiner should state whether such is 
mild, moderate, or severe in degree.

(2) Offer an opinion with supporting 
rationale as to the effect of the 
service-connected peripheral neuropathy 
of the right lower extremity, left lower 
extremity and right upper extremity (as 
separate and distinct from the veteran's 
nonservice-connected disabilities) on the 
veteran's ability to work.

6.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected diabetes mellitus.  The claims 
files, to include a copy of this Remand, 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed. 

In particular, the examiner should 
comment on whether the veteran has 
restrictions of his activities and diet 
necessitated by diabetes mellitus.  The 
examiner should also comment on whether 
the veteran has episodes of ketoacidosis 
or hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a diabetic 
care provider and comment on the  
frequency of such hospitalizations and 
visits.  The examiner should comment on 
whether there is a progressive loss of 
weight and strength. 

The examiner must provide the supporting  
rationale for all opinions expressed.  

7.  The RO or the AMC should arrange for 
the veteran  to undergo a VA examination 
to determine his ability to leave his 
home and to care for his basic needs 
without assistance.  The claims files, to 
include a copy of this Remand, must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed.  

A VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed as 
well. 

All of the veteran's service-connected 
medical conditions should be evaluated, 
to include PTSD, hearing loss disability, 
right knee disability, diabetes mellitus, 
hypertension, peripheral neuropathy of 
the lower and upper extremities, and 
erectile dysfunction.  The examiner is 
requested to identify whether any of 
these disabilities, or combination 
thereof, prevent the veteran from caring 
for himself, (such as due to an inability 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable, 
or to attend to the wants of nature); or 
from protecting himself from the hazards 
of daily life.  The examiner should also 
express an opinion as to whether the 
veteran is housebound due to his service-
connected disabilities. 

The examiner is requested to explain the 
rationale for any opinion given. 

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal in light of all pertinent evidence 
and legal authority.

10.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


